Appeal from a judgment of the Supreme Court (Ellison, J.), entered July 6, 1995 in Chemung County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to compel respondent to return confiscated material.
Petitioner, a prison inmate, commenced this proceeding pursuant to CPLR article 78 to compel respondent to return a confiscated $20 money order. Supreme Court dismissed the petition, finding that respondent complied with applicable regulations in confiscating the money order. Since the filing of petitioner’s notice of appeal, respondent agreed to return the money order to petitioner’s common-law wife. In view of this, we find that petitioner’s appeal is now moot.
Cardona, P. J., Crew III, White, Casey and Spain, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.